DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for verifying sensors for a sensor network, including a reference sensor, the method comprising:
identifying a first sensor; 
checking whether the identified first sensor is registered;
registering the identified sensor only if it has not yet been registered;
locating the identified sensor;
comparing a measured value recorded by the identified sensor to a measured value recorded at the same time and within a defined spatial environment using the reference sensor; 
determining a deviation of the measured value of the identified sensor from the measured value of the reference sensor; and
assigning the sensor is assigned to precisely one of at least two categories depending on an amount of the deviation.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, steps of “identifying a first sensor (user choosing a sensor); 
checking whether the identified first sensor is registered (user checking list of sensors to see if sensor is registered);
registering the identified sensor only if it has not yet been registered (user registering the sensor);
locating the identified sensor (user observation of sensor position);
comparing a measured value recorded by the identified sensor to a measured value recorded at the same time and within a defined spatial environment using the reference sensor (user observes and compares results); 
determining a deviation of the measured value of the identified sensor from the measured value of the reference sensor (user perform calculations to determine deviation); and
assigning the sensor is assigned to precisely one of at least two categories depending on an amount of the deviation (user assigns based on observed deviation).” are treated by the Examiner as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claim 9
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: “a reference sensor”
Claim 9: “a multiplicity of sensors” and “a data processing system”
The additional element in the preamble of “a reference sensor” or “a multiplicity of sensor” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. “A data processing system” is a generally recited processor and is not qualified as a particular machine.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
claims 2-8 and 10-11 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David (“Enabling Large-Scale Urban Air Quality Monitoring with Mobile Sensor Nodes”, ETH-Zürich, 2015, https://doi.org/10.3929/ethz-a-010361120).

Regarding Claim 1, David teaches A method for verifying sensors for a sensor network, including a reference sensor (David, p. 37, We derive the sensor’s optimal calibration curve for every week of the year, using reference measurements from our sensor testbed described in Section 2.1.; also , the method comprising:
identifying a first sensor (David Fig. 2.2, Low-cost sensor 1); 
checking whether the identified first sensor is registered (Sensors would be registered when first installed within the network, as that’s how a user knows that the sensor is part of that network);
registering the identified sensor only if it has not yet been registered (Note this is a contingent limitation, however, as stated above, a sensor must inherently be registered to a network to be considered a part of that network.);
locating the identified sensor (David p. 20, A GPS receiver supplies the station with precise geospatial information);
comparing a measured value recorded by the identified sensor to a measured value recorded at the same time and within a defined spatial environment using the reference sensor (David p. 35, We exploit that temporally and spatially close measurements of diﬀerent sensors measuring the same phenomenon are similar. Hence, when calibrating a sensor, we adjust its calibration parameters to minimize the diﬀerences between co-located measurements of previously calibrated sensors.; also see p. 35, We perform sensor calibration by leveraging rendezvous between sensors, deﬁned as spatially and temporally close measurements of two sensors); 
determining a deviation of the measured value of the identified sensor from the measured value of the reference sensor (David p. 133, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; also see p. 2, During calibration, a sensor is exposed to a predefined set of gas concentrations, and the sensor’s calibration parameters are adjusted such that the deviations between applied gas concentrations and sensor outputs are minimized; also see p. 17, Fig. ; and
assigning the sensor is assigned to precisely one of at least two categories depending on an amount of the deviation (David p. 133, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; note that sensors are either faulty and removed or non-faulty).

Regarding Claim 2, David teaches wherein the at least two categories include: 
category 1 if the accuracy of the first sensor is sufficient to verify other sensors (David p. 56, Once calibrated, the sensors can be used as references by the second-hop sensors.);
category 2 if the accuracy of the first sensor is sufficient to use the first sensor for data processing;
category 3 if the first sensor has an excessively low degree of accuracy, in which case this can be checked again at a later time; and 
category 4 if the first sensor has an excessively low degree of accuracy to and will not be checked again (David p. 133, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; note that sensors are either faulty and removed or non-faulty).

Regarding Claim 3, David teaches subjecting the first sensor assigned category to 3 to a new check at intervals of time by comparing measured values recorded using sensors with a measured value which was recorded at the same time and within a defined spatial environment using the reference sensor (Note, this claim is dependent on a contingent limitation of claim 2 that is not given patentable weight.).

Regarding Claim 4, David teaches wherein each measured value of the first sensor and each measured value of the reference sensor is provided with a measurement time (David p.17 Fig. 2.2 Time axis and p. 18, Table 2.1 Sampling interval and Time period).

Regarding Claim 5, David teaches wherein the reference sensor comprises a calibrated sensor (David p. 56, Using the rendezvous connection graph Γsk, the calibration algorithm calibrates the network of noisy sensors hop-by-hop starting from a reference sensor. The calibration algorithm starts by calibrating sensors that directly pass by reference sensors (ﬁrst-hop sensors); also see p. 47 Assume a calibration path u → a → . . . → x → y → z starting with the calibrated sensor u (reference sensor)).

Regarding Claim 6, David teaches wherein the reference sensor comprises a mobile sensor used to verify sensors which enter the spatial environment of the reference sensor during a movement of the latter (David p. 56, Using the rendezvous connection graph Γsk, the calibration algorithm calibrates the network of noisy sensors hop-by-hop starting from a reference sensor. The calibration algorithm starts by calibrating sensors that directly pass by reference sensors (ﬁrst-hop sensors); also see p. 57, We use the stations’ high-quality measurements to calibrate our low-cost sensors deployed on top of the streetcars.).

Regarding Claim 7, David teaches wherein the reference sensor is located in a means of transport (David p. 57, We use the stations’ high-quality measurements to calibrate our low-cost sensors deployed on top of the streetcars.).

Regarding Claim 8, David teaches tracking a route of the reference sensor located in the means of transport (David p. 57, Two stations of the local governmental measurement network are located in the city center very close to the streetcar tracks, as depicted in Figure 2.8 in Chapter 2. We use the stations’ high-quality measurements to calibrate our low-cost sensors deployed on top of the streetcars; also see p. 20, A GPS receiver supplies the station with precise geospatial information).

Regarding Claim 9, David teaches a sensor network comprising:
a multiplicity of sensors (David Fig. 2.2, Low-cost sensors 1 and 2); and 
a data processing system coupled to the multiplicity of sensors (David p.20, The core of the sensor node, depicted in Figure 2.4, is a Gumstix embedded computer with a 600 MHz CPU running the Ångström embedded Linux operating system [Gum14]; also note that the method must be computer implemented in order to record, transmit/receive, and perform the necessary processing (compare and calibrate));
wherein the data processing system is programmed to: 
identify a first sensor (David Fig. 2.2, Low-cost sensor 1); 
check whether the first sensor is registered (Sensors would be registered when first installed within the network, as that’s how a sensor is recognized as part of that network); 
register the identified sensor only if it has not yet been registered (Note this is a contingent limitation, however, as stated above, a sensor must inherently be registered to a network to be considered a part of that network.); 
locate the identified sensor (David p. 20, A GPS receiver supplies the station with precise geospatial information); 
compare a measured value recorded by the identified sensor to a measured value recorded at the same time and within a defined spatial environment using the reference sensor (David p. 35, We exploit that temporally and spatially close measurements of diﬀerent sensors measuring the same phenomenon are similar. Hence, when calibrating a sensor, we adjust its calibration parameters to minimize the diﬀerences between co-located measurements of previously calibrated sensors.; also see p. 35, We perform sensor calibration by leveraging rendezvous between sensors, deﬁned as spatially and temporally close measurements of two sensors); 
determine a deviation of the measured value of the identified sensor from the measured value of the reference sensor (David p. 71, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; also see p. 2, During calibration, a sensor is exposed to a predefined set of gas concentrations, and the sensor’s calibration parameters are adjusted such that the deviations between applied gas concentrations and sensor outputs are minimized; also see p. 17, Fig. 2.2: Measurements from two factory calibrated semiconductor ozone sensors compared to reference measurements from the fixed station); and 
assign the sensor to precisely one of at least two categories depending on an amount of the deviation (David p. 71, We are able to detect some erroneous measurements with the proposed correlation threshold, which ignores meeting points between sensors if the correlation of their measurements is below a given threshold; note that sensors are either faulty and removed or non-faulty).

Regarding Claim 10, David teaches wherein said sensor network is installed in an area (David p. 57, Two stations of the local governmental measurement network are located in the city center very close to the streetcar tracks, as depicted in Figure 2.8 in Chapter 2. We use the stations’ high-quality measurements to calibrate our low-cost sensors deployed on top of the streetcars; also see p. 20, A GPS receiver supplies the station with precise geospatial information).

Regarding Claim 11, David teaches wherein the sensors measure an air quality (David p. i Abstract, We build a mobile air quality monitoring network by equipping public transport vehicles with low-cost air quality sensor nodes collecting spatially resolved measurements. It is the ﬁrst mobile air pollution monitoring network operating for over three years by now. ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsiatsis et al. (US 20120023564 A1) discloses Attaching a Sensor to a WSAN.
Lee et al. (US 20140281051 A1) discloses a Sensor Terminal Capable of Personalizing External Physical Device and Method Thereof.
Saroiu et al. (US 8832461 B2) discloses Trusted Sensors.
Boot (WO 2017205899 A1) discloses Methods and Systems for Configuring Sensors.
Masson et al. (US 20170208493 A1) discloses Management of a Distributed Sensor System.
Ojala (US 20170284839 A1) discloses System and Method for Sensor Network Organization based on Contextual Event Detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        10/21/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863